Name: Commission Regulation (EEC) No 1992/82 of 16 July 1982 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215/22 Official Journal of the European Communities 23 . 7 . 82 COMMISSION REGULATION (EEC) No 1992/82 of 16 July 1982 on the supply of common wheat to Ethiopia as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 (J) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 20 000 tonnes of common wheat to Ethiopia under its food-aid programme for 1982 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (-) OJ No L 164, 14 . 6 . 1982, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . O OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6 ) OJ No L 192, 26 . 7 . 1980 , p . 1 1 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . 23 . 7 . 82 No L 215/23Official Journal of the European Communities ANNEX 1 . Programme : 1982 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat 5 . Total quantity : 20 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the bread-making quality required for intervention (moisture : maximum 14-5 %) 10 . Packaging : in bulk plus 408 000 empty new jute sacks of a capacity of 50 kilograms, 200 needles and sufficient twine  marking of the bags in letters at least 5 cm high : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Assab 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 3 August 1982 16 . Shipment period : 15 August to 15 September 1982 17 . Security : 6 ECU per tonne